The respective attorneys for plaintiff and for defendant J. J. G. Trucking Corp. have stipulated on this appeal by said defendant from an interlocutory judgment of the Supreme Court, Queens County, entered October 18, 1974, at a conference in this court on January 27, 1975, that the judgment be reversed, vacated and deemed a nullity and that the complaint he dismissed on the merits. In accordance with the stipulation, the interlocutory judgment is reversed, vacated and deemed a nullity, without costs, and the complaint as against said defendant is dismissed on the merits. This court has not passed on the merits. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.